788 N.W.2d 440 (2010)
BROOKLYN PLUMBING HEATING & AIR CONDITIONING, Plaintiff/Counter-Defendant Appellant,
v.
Rosemary AIELLO, Joseph Aiello, Christopher Aiello, and Steven Aiello, Defendants/Counter-Plaintiffs-Appellees.
Docket No. 141226. COA No. 283894.
Supreme Court of Michigan.
September 27, 2010.

Order
On order of the Court, the application for leave to appeal the April 1, 2010 judgment *441 of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.